FILED
                           NOT FOR PUBLICATION                              SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10003

              Plaintiff - Appellee,              D.C. No. 4:13-cr-01223-JGZ

 v.
                                                 MEMORANDUM*
JESUS FRIAS-VIRAMONTES, a.k.a.
Jesus Frias, a.k.a. J. Jesus Frias-
Viramontes,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Linda R. Reade, District Judge, Presiding**

                           Submitted August 25, 2015***

Before:      McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
            The Honorable Linda R. Reade, Chief United States District Judge for
the Northern District of Iowa, sitting by designation.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jesus Frias-Viramontes appeals from the district court’s judgment and

challenges his guilty-plea conviction and 57-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386
U.S. 738 (1967), Frias-Viramontes’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Frias-Viramontes the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      The record reflects that Frias-Viramontes pleaded guilty to reentry after

deportation, not to attempted reentry after deportation. We remand the case to the

district court to correct the judgment.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED; REMANDED to correct the judgment.




                                          2                                     14-10003